In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00013-CV
        ______________________________


      STEVEN MICHAEL PERRY, Appellant

                          V.

          MARGARET FRENK, Appellee




     On Appeal from the County Court at Law 2
              Gregg County, Texas
          Trial Court No. 2010-0343-C




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

       Appellant, Steven Michael Perry, has filed with this Court a motion to dismiss the pending

appeal in this matter. Perry represents to this Court that the parties have reached an agreement

regarding the substance of the appeal. In such a case, no real controversy exists, and in the

absence of a controversy, the appeal is moot.

       We grant the motion and dismiss this appeal.




                                                Bailey C. Moseley
                                                Justice

Date Submitted:       February 22, 2011
Date Decided:         February 23, 2011




                                                  2